Philbin, J.:
Under the provisions of the Code of Civil Procedure (§ 872, subd. 7, as amd. by Laws of 1911, chap. 781, and Laws of 1913, chap. 278) a plaintiff is entitled to examine a defendant corporation by its officers, directors or managing agents and to require the production of books and papers, which may be offered and received in evidence in addition to the use thereof for the purpose of refreshing the memory. That is the rule which now pertains in the examination of corporations. (Flamingo Film Co., Inc., v. World Film Corporation, 173 App. Div. 959.) The rule does not mean, however, that a party is entitled to a general inspection of books and papers such as may be obtained under the provisions of sections 803-809 of the Code. It merely contemplates the production of books and papers, the examination of the witnesses in connection with them to show that the books contain relevant entries, and then the inspection of such entries preparatory to offering them in evidence. (Strong & Trowbridge Co. v. Defiance Machine Works, 182 App. Div. 869.) A distinction *771is thus drawn between a general inspection under Code sections 803-809 and the limited inspection under section 872.
While the order appealed from might, perhaps, be framed in more precise terms, we think it indicates with sufficient clarity that plaintiff is accorded all the rights above set forth. The order should be affirmed, but without costs.
Clarke, P. J., Dowling, Smith and Page, JJ., concurred.
Order affirmed, without costs; the date for the examination to proceed to be fixed in the order. Order to be settled on notice.